Case 7:19-cr-00865 . Document 48 Filed on 09/24/19 in TXSD Page 1 of 7 [30

United States District Court
_» Southern District of Texas

 

 

FILED
‘UNITED STATES DISTRICT COURT; SEP 2 4 2u z
’ SOUTHERN DISTRICT OF TEXAS = me
McALLEN DIVISION rE _ David J. Bradley, Clerk . oy
UNITED STATES OF AMERICA | §
§
v. § Criminal No. M-19-0865-S2
oo §
ALBERTO DE LEON §
_— §
- §
y § .
2™¢ SEALED SUPERSEDING INDICTMENT
THE GRAND JURY CHARGES:
. Count One
On or about April 29, 2019, in the Southern District of Texas and-within the jurisdiction of .

the Court, defendant, .
| _ ALBERTO DE LEON
knowingly, having been convicted of a crime punishable by imprisonment for a term exceeding
“one yea, namely, in the 197th Judicial District Court, Willacy County, Texas, on November 26,
2012, in cause number 2012-CR-0071-A, for the offense of being in possession of a controlled
substance to wit: Methamphetamine Penalty Group I, 200 grams or more but less than 400 grams, _
did knowingly and unlawfully possess in and affecting interstate and foreign commerce a firearm,
namely, a FN America, Model Five-Seven, 5.7%28 mm caliber pistol.
| In violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).
_ Count Two . | .
On or about March 25, 2019, in the Southern District of Texas and within the jurisdiction

of the court, the defendant,

 

 

 
‘ Case 7:19-cr-00865 Document 48 Filed on 09/24/19 in TXSD Page 2 of 7

"ALBERTO DE LEON

knowingly made, and aided and abetted the making of, a false statement and representation with
respect to information required to be kept in the records of Glick Twins, in Pharr, Texas, a federally :
licensed firearms dealer, in connection with the acquisition ofa Beretia, Model 92A1,9 mam caliber:
‘pistol, in that the defendant, ALBERTO DE LEON, aided and abetted CRYSTAL REYNAGA
who, falsely represented on the Bureau of Alcohol, Tobacco, and Firearms Form 4473, that
; CRYSTAL REYNAGA was the actual buyer of the firearm described above, which statement was,
intended and likely to deceive the federally licensed firearms dealer as to a fact material to the
. - lawfulness of the sale of the firearm, when in truth and fact the defendant knew that those
statements and representations were false and that CRYSTAL REYNAGA was not the actual
_ buyer of the firearm. | . |

- In violation of Title 18; United States Code, Sections 922(a)(6), 924(a)(2), and 2.
| | Count Three | |
On or about April 29, 2019, in the Southern District of Texas and within the jurisdiction

of the court, the defendant,
a ALBERTO DE LEON

Jnowingly made, and aided and abetted the making of, a false statement and repiesentation with
_ respect to.information required to. be kept in the records of Danny’s Pawn, in McAllen, Texas, aio
federally licensed firearms dealer, in connection with the acquisition of a FN America, Model -
. Five-Seven, 5.7x28 mm caliber pistol, in that ‘the defendant, ALBERTO DE LEON, aided and
, abetted CRYSTAL REYNAGA who, falsely represented on the Bureau of Alcohol, Tobacco, and
Firearms Form 4473, that CRYSTAL REYNAGA was the actual buyer of the firearm described

above, which statement was intended and likely to deceive the federally licensed firearms dealer

 

 
Case 7:19-cr-00865 Document 48 Filed on 09/24/19 in TXSD_ Page 3 of.7

as to a fact material to the lawfulness of the sale of the firearm, when in truth and fact the defendant
knew that those statements and representations were false and that CRYSTAL REYNAGA was
' not the actual buyer of the firearm. - |
In violation of Title 18, United States Code, Sections 922(a)(6), 924(a)(2) and 2.

Count Four |
On or about March 30, 2019, in the Southern District of Texas and within the jurisdiction
- of the court, the defendants, |
7 ‘ALBERTO DE LEON

; and

knowingly made, and aided and abetted the making of, a false statement and tepresentation with
respect to information required to be kept in the records of Glick Twins, in Pharr, Texas, a federally -
licensed firearms dealer, in connection with the acquisition ofa Beretta, Model 92A1, 9 mm caliber
pistol, in that the defendants, ALBERTO DELEON and, a , aided and abetted
- . who, falsely represented on the Bureau of Alcohol, Tobacco, and Firearms
Form 4473, that THERESA LUNA was the actual buyer of the firearm described above, which
statement was intended. and likely to deceive the federally licensed firearms dealer as to a fact
material to the lawfulness of the sale.of the firearm, when in truth and fact the defendants knew
that those statennents and representations were false and that | . was not the actual .
buyer of the firearm. | }

In violation of Title 18, United States Code, Sections 902aN6), 924(a)(2) and 2.

- Count Five

On or about April 4, 2019, in the Southem District of Texas and within the jurisdiction of

the court, the defendants,

 

 
Case 7:19-cr-00865 Document 48 Filed on 09/24/19 in TXSD_ Page 4 of 7

ALBERTO DE LEON

and

{

knowingly made, and aided and abetted the making of, a false statement.and representation with
respect to information required to be kept in the records of Glick Twins, in Pharr, Texas, a federally ;
licensed firearms dealer, in connection with the acquisition of a FN America, Model Five-Seven,
5.7x28 mm caliber pistol, in thatthe defendants, ALBERTODELEONand
aided and abetted _ ___... who, falsely represented on the Bureau of Alcohol, Tobacco,
, and Firearms Form 4473, that ° | was the actual buyer of the firearm described
above, which statement was intended and likely to deceive the federally licensed firearms dealer
as to a fact material to the lawfulness of the sale of the firearm; when in. truth and fact the’
defendants knew that those statements and representations were false and that _ ;
was not the actual buyer of the firearm. |
In violation of Title 18, United States Code, Sections 922(a)(6),; 924(a)(2) and 2.
| Count Six — | | .

On or about April 10, 201 9, in the Southem District of Texas and within the jurisdiction
of the court the defendants, | |

| ' ALBERTO DE LEON

and

— era

knowingly made, and aided and abetted the making of, a false statement and representation with
. Tespect to information required to be kept in the records of Dynamic Tactical Solutions,, in
McAllen, Texas, a federally licensed firearms dealer, in connection with the acquisition of a FN

America, Model Five-Seven, 5.7x28 mm caliber pistol, in that the defendants, ALBERTO DE

 

 
‘Case 7:19-cr-00865 Document 48 Filed on 09/24/19:in TXSD Page 5 of 7

LEON and ~~" aided and abetted __ who, falsely represented

on the Bureau of Alcohol, Tobacco, and Firearms Form 4473, that - was the

‘, actual buyer of the firearm described above, which statement was intended and likely to deceive

of the court, the defendants,

the federally licensed ‘firearms dealer as to a fact material to the lawfulness of the sale of the
j ;

firearm, when in truth and fact the defendants knew that those statements and representations were

. false and that . \ was not the actual buyer of the firearm.

In violation of Title 18, United States Code, Sections 722(a)(6), 924(a)(2) and 2.
. _ Count Seven

On or about April 12, 20 19, in the Southern District of Texas and within the jurisdiction

' ALBERTO DE LEON’ —

knowingly made, and aided aid abetted the making of, a false statement and representation with
respect to information required to be kept in the records of Glick Twins, in Pharr, Texas, a federally
licensed firearms dealer, in connection with the acquisition of a Beretta, Model 92A1, 9 mm caliber
pistol, in that the defendant, ALBERTO DE LEON, aided and abetted who,

falsely represented on the Bureau of Alcohol, Tobacco, and Firearms Form 4473, that

was the actual buyer of the firearm described above, which statement was intended and

likely to deceive the federally licensed firearms dealer as to a fact material to the lawfulness of the

_ sale of the firearm, when’ in truth and fact the defendants knew that those statements and

representations were false and that — : , was not the actual buyer of the firearm.

In violation of Title 18, United States Code, Sections 922(a)(6), 924(a)(2) and 2.

 

 
Case 7:19-cr-00865 Document 48 Filed on 09/24/19 in TXSD Pageséof7 . |.

Count Eight

On or about November 3, 2018, in the Southern District of Texas and within the '

| jurisdiction of the court, the defendant, |

a oe

did knowingly and willfully make materially false, fictitious, and fraudulent. statements anid -
representations in a matter within the jurisdiction of the executive branch of the Government of
the United States, namely, the. Bureau of Alcohol, Tobacco, and F irearms, by stating to the Bureau
| of Alcohol, Tobacco, and Firearms Special Agents regarding a purchase of a Barrett, Model 82Al, .
50 BMG caliber rifle, that. she did purchase said rifle on behalf of her employer, Dr. Ben White,

om)
Y
4

when. in truth and in fat, the statements and representation were false in that
~ did not purchase thie fle on behalf of her employer, Dr. Ben White.
In violation of Title 18, United States Code, Section 1001(a)(2).

~ NOTICE OF FORFEITURE
18 U.S.C. §922(g)(1)

Pursuant to Title 18, United States Code, Section 924(d)( 1) and Title 28, United States
Code, Section 24610), the United States gives notice to defendants,
ALBERTO DE LEON

and.

’ that upon conviction of a violation of Title 18, United States Code, Section 922(g)(1), all
firearms involved in said violation are subject.to forfeiture, including but not limited to the
following: | | | |

a EN America, Model Five-Seven, $.7x28 mm pistol; ‘Serial Number 386357648

a FN America, Model Five-Séven, 5.7x28 min pistol; Serial Number 386359571

 

 
Case 7:19-cr-00865 Document 48 : Filed on 09/24/19 in TXSD Page 7 of 7°

a FN America, Model Five-Seven, 5.7x28 mm pistol; Serial Number 386363913
a Beretta, Model 92A1, 9mm pistol; Serial Number A209353Z,
a Beretta, Model 92A1, 9mm pistol; Serial Number A209356Z

_a Beretta, Model 92A1,-9mm pistol; Serial Number A209357Z,

 

A TRUE BILL
. a a 4
-FOREPERSON f

RYAN K. PATRICK
_ UNITED STATES ATTORNEY 7

  

 

TANT UNITED STATES ATTORNEY

 

 
